ORDER
DANIEL J. FOX of ORANGE, who was admitted to the bar of this State in 1986, having pleaded guilty in the United States District Court for the District of New Jersey to a one-count Information charging him with making a false, fictitious and fraudulent statement to the Department of Housing and Urban Development, in violation of 18 U.S.C § 1001, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20—13(b)(1), DANIEL J. FOX is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that DANIEL J. FOX be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that DANIEL J. FOX comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.